Citation Nr: 0937669	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee prior to 
June 2, 2009.

2.  Entitlement to a disability rating in excess of 10 
percent for retropatellar pain syndrome and degenerative 
arthritis of the left knee with additional instability.





ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1987 and from January 1989 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from November 2002 and October 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In the November 2002 rating 
decision, the RO increased the disability rating for the 
Veteran's left knee from 0 to 10 percent disabling and 
continued a 10 percent rating for degenerative changes of the 
right knee.  Later, in the October 2004 rating decision, the 
RO assigned a separate 10 percent disability rating for 
instability of the right knee.  The Veteran disagreed with 
the ratings assigned. 

This case previously reached the Board in December 2006.  In 
a December 2006 decision, the Board increased the Veteran's 
disability rating for instability of the right knee to 20 
percent and continued the 10 percent disability ratings for 
degenerative changes of the right knee and retropatellar pain 
syndrome of the left knee.  

The Veteran appealed that decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a December 
2007 Order and Joint Motion, the Court vacated and remanded 
that part of the Board's decision that continued the 10 
percent disability ratings for degenerative arthritis of the 
right knee and retropatellar pain syndrome of the left knee.  
Specifically, the Court remanded these two issues to the 
Board so that it may provide adequate reasons and bases for 
its findings.  That is, the Court pointed out that the Board 
had not properly considered the case of Hart v. Mansfield, 21 
Vet. App. 505 (2007), in determining whether staged ratings 
were appropriate for the claims at issue.  

However, as to the Board's grant of a 20 percent disability 
rating for instability of the right knee, the Court dismissed 
this part of the appeal since the Joint Motion stated that 
this issue was not being contested by the Veteran.  
Consequently, only the 10 percent increased rating issues for 
the right and left knee arthritis remain on appeal.      

Upon return from the Court, the Board issued another decision 
in April 2008 in which it again denied higher ratings beyond 
10 percent for both degenerative arthritis of the right knee 
and retropatellar pain syndrome of the left knee. 

In a July 2008 statement, the Veteran filed a Motion for 
Reconsideration of the Board's April 2008 decision.  
Accompanying the motion, additional VA treatment records were 
submitted which were not in the Board's possession at the 
time it issued the April 2008 decision.  However, the motion 
for reconsideration filed by the Veteran's attorney is 
considered moot since the April 2008 Board decision was 
eventually vacated.  

That is, the Board issued a November 2008 decision on its own 
motion in which it vacated its previous decision based on the 
receipt of the additional pertinent VA treatment records 
submitted by the Veteran.  In this regard, the Board may 
vacate an appellate decision at any time on the Board's own 
motion when an appellant has been denied due process of law.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).  
In the same November 2008 decision, the Board then remanded 
the increased rating claims for right and left knee arthritis 
for further development.  After successful completion of this 
development by the RO, the case has been returned to the 
Board for further appellate consideration.

Finally, the Board observes that in August 2009 
correspondence, the Veteran revoked his representation by a 
private attorney.  See 38 C.F.R. §§ 20.603, 20.607 (2008).  
Currently, the Veteran is not represented by any organization 
at this time.  


FINDINGS OF FACT

1.  For the Veteran's right and left knee arthritis, overall 
the evidence of record does not reveal limitation of flexion 
to 30 degrees, or limitation of extension to 15 degrees.  The 
degree of functional loss due to pain, swelling, effusion, 
crepitus, tenderness, grinding, atrophy, and impact on daily 
activities and employment, is already adequately reflected in 
the current rating assigned.  

2.  For Veteran's left knee, although there is sufficient 
evidence of "slight" instability, the evidence does not 
demonstrate left knee subluxation or lateral instability to a 
"moderate" or "severe" degree.      

CONCLUSIONS OF LAW

1.  Prior to June 2, 2009, the criteria are not met for a 
disability rating higher than 10 percent for degenerative 
arthritis of the right knee.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5055, 5260 (2009).  

2.  The criteria are not met for a disability rating higher 
than 10 percent for retropatellar pain syndrome and 
degenerative arthritis of the left knee.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2009).  

3.  The criteria are met for a separate 10 percent rating, 
but no greater, for instability associated with his service-
connected left knee disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2002, 
January 2005, and March 2009.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased rating claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the March 2009 letter from the RO further 
advised the Veteran of the elements of a disability rating, 
which is assigned when service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Although 
this letter did not advise the Veteran of the elements of an 
effective date, the RO will provide the Veteran with 
appropriate Dingess notice when it implements the Board's 
decision in this case for the grant of left knee instability.  
In this way, no harm will come to the Veteran.

In addition, with regard to the additional notice 
requirements for increased rating claims, the March 2009 VCAA 
letter was compliant with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That is, in 
this letter, the Veteran was advised of the evidentiary and 
legal criteria necessary to substantiate a higher rating for 
his bilateral knee disabilities.  In any event, the Federal 
Circuit recently vacated the Court's previous decision in 
Vasquez-Flores, concluding that generic notice in response to 
a claim for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).   

Thus, the Veteran has received all required notice in this 
case, such that there is no prejudicial error in the content 
of VCAA notice.    

With regard to the timing of VCAA notice, VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the November 2002 and October 2004 
adverse determinations on appeal.  But in Pelegrini II, the 
Court also clarified that in these situations VA does not 
have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Id.  Rather, VA need only ensure the Veteran receives 
(or since has received) content-complying VCAA notice, 
followed by readjudication of his claims, such that he is 
still provided proper due process.  In other words, he must 
be given an opportunity to participate effectively in the 
processing of his claims.  The Federal Circuit recently held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the timing error was cured.  After 
providing the Veteran with additional VCAA notice in March 
2009, the RO again went back and readjudicated the claims in 
the more recent June 2009 SSOC.  So each time after providing 
the required notice, the RO reconsidered the claims - 
including to address any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.  Prickett, 20 Vet. App. at 376.  As such, 
the Board concludes prejudicial error in the timing or 
content of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA 
outpatient and inpatient treatment records, and VA 
examinations to determine the current severity of his knee 
disabilities.  
The Veteran has also submitted private medical evidence, 
additional VA treatment records, and several written personal 
statements.  Neither the Veteran nor his prior attorney has 
stated that any additional evidence remains outstanding 
subsequent to the Board's November 2008 remand.  The Board is 
also satisfied as to compliance with its November 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, all relevant evidence identified by the Veteran 
has been secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Board must 
consider whether there have been times when the disability 
has been more severe than at others, and rate it accordingly.  
In the present case, all issues on appeal arise from a claim 
for an increased rating received on August 29, 2002.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
August 2001) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2008).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Right and Left knee Arthritis

The Veteran's right and left knee arthritis is currently 
evaluated as 10 percent disabling for each knee under 
Diagnostic Code 5003-5260, degenerative arthritis with 
limitation of leg flexion.  38 C.F.R. § 4.71a.  VA X-rays and 
magnetic resonance imaging (MRI) reports dated from 2005 to 
2007 for the right and left knees confirm bilateral knee 
degenerative arthritis.  

The procedural history of the Veteran's right knee disability 
requires a brief discussion.  From December 5, 1987 to June 
2, 2009, the Veteran's right knee arthritis was rated as 10 
percent disabling.  From June 2, 2009 to August 1, 2009, the 
Veteran was assigned a 100 percent convalescent rating for 
his right knee pursuant to 38 C.F.R. § 4.30, after total 
right knee arthroplasty surgery.  As of August 1, 2009, the 
RO continued the 100 percent rating, to remain in effect 
until August 1, 2010, for a total of one year following 
implementation of the right knee prosthesis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5055.  

Also, as discussed above in the Introduction, prior to June 
2, 2009, the Veteran had been assigned a separate 20 percent 
disability rating for instability of the right knee under 
Diagnostic Code 5257.  Regardless, the Court dismissed this 
part of the appeal since the Joint Motion stated that this 
issue was not being contested by the Veteran.  As such, the 
Veteran's right knee instability is not before the Board at 
this time.  

As to the Veteran's total right knee arthroplasty surgery, 
Diagnostic Code 5055 provides for assignment of a 100 percent 
rating for one year following the implantation of prosthesis.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severely painful motion or 
severe weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to Diagnostic Codes 
5256, 5261 or 5262, with a minimum rating of at least 30 
percent.  See 38 C.F.R. 
§ 4.71a.  

After August 1, 2010, the RO will assign a new rating in 
accordance with the provisions of Diagnostic Code 5055.  But 
the Veteran still seeks a disability rating higher than 10 
percent for his right knee arthritis prior to June 2, 2009.  
This is the issue the Board will now address.  

Traumatic arthritis (under Diagnostic Code 5010) is rated 
analogous to degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis, when established by X-ray 
findings, in turn is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, here, are 
Diagnostic Code 5260 for flexion and Diagnostic Code 5261 for 
extension.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 also 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  

Upon review of the evidence, ratings beyond 10 percent for 
the Veteran's right knee and left knee arthritis are not 
warranted under Diagnostic Codes 5260 and 5261.  38 C.F.R. 
§ 4.7.  Specifically, for the right knee, at no time during 
the appeal period has the Veteran exhibited right knee 
flexion limited to 30 degrees or right knee extension limited 
to 15 degrees.  See October 2002 VA examination (0 degrees 
extension to 110 degrees flexion); January 2004 VA 
examination (0 degrees extension to 90 degrees flexion); 
August 2007 VA treatment record (0 degrees extension to 105 
degrees flexion); January 2008 VA treatment record (0 degrees 
extension to 100 degrees flexion); January 2009 private 
Campbell Clinic record (10 degrees extension to 120 degrees 
flexion); and May 2009 VA examination (5 degrees extension to 
80 degrees flexion with consideration of pain).  

Similarly, for the left knee, at no time during the appeal 
period has the Veteran exhibited left knee flexion limited to 
30 degrees or left knee extension limited to 15 degrees.  
See October 2002 VA examination (0 degrees extension to 125 
degrees flexion); January 2004 VA examination (0 degrees 
extension to 95 degrees flexion); February 2005 VA treatment 
record (full range of motion for the left knee); June 2005 VA 
treatment record (0 degrees extension to 100 degrees 
flexion); August 2005 VA treatment record (0 degrees 
extension to 100 degrees flexion); August 2007 VA treatment 
record (0 degrees extension to 105 degrees flexion); January 
2008 VA treatment record (0 degrees extension to 105 degrees 
flexion); January 2009 private Campbell Clinic record (5 
degrees extension to 140 degrees flexion); and May 2009 VA 
examination (5 degrees extension to 60 degrees flexion with 
consideration of pain).  

With regard to functional loss, there is no indication of any 
additional range-of-motion loss beyond these findings, even 
with consideration of pain and other factors of functional 
loss.  In fact, without consideration of the frequent pain, 
crepitus, swelling, effusion, tenderness, grinding, atrophy, 
use of a knee brace, and other functional loss clearly 
affecting daily activities and employment, the current 
separate 10 percent evaluations available under Diagnostic 
Code 5003-5260 for arthritis with limitation of flexion could 
not be justified.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 206.  The Board finds that VA and private 
medical evidence of record supplies clear and probative 
evidence against the claims for higher ratings for arthritis.  

In addition, separate ratings for limitation of extension are 
not for application because the evidence overall does not 
reveal compensable limitation of extension under 
Diagnostic Code 5261, even when considering functional loss.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).  For the left knee, 
extension at its worst was noted at 5 degrees.  This is not 
indicative of a compensable rating.  See Diagnostic Code 
5261.  For the right knee, although there is one instance of 
extension limited to 10 degrees, this one instance is not 
reflective of the overall disability picture that more 
closely approximates the criteria for noncompensable 
limitation of extension.  38 C.F.R. § 4.7.  Therefore, 
separate ratings for limitation of extension are not 
warranted.  

Other diagnostic codes for knee disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of this case do not support their 
application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (for ankylosis of the knee), Diagnostic Code 5258 
(dislocated cartilage), Diagnostic Code 5262 (impairment of 
the tibia and fibula).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Therefore, the Board 
will continue to evaluate his right and left knee arthritis 
under Diagnostic Code 5003-5260, but will also consider 
instability for the left knee under Diagnostic Code 5257 as 
discussed in detail further below.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether 
staged ratings are appropriate.  Although the Veteran has 
clearly experienced worsening symptoms of functional loss, 
this worsening has not sufficiently impacted his limitation 
of motion at any time throughout the course of his pending 
appeal to warrant a higher rating. Therefore, a staged rating 
is unjustifiable for his right and left knee arthritis.  

Accordingly, the Board finds that the preponderance of the 
evidence is against  disability ratings greater than 10 
percent for the Veteran's right and left knee arthritis.  38 
C.F.R. § 4.3.  

Analysis - Left Knee Instability

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  

Therefore, the Board will continue to evaluate both his right 
and left knee arthritis as 10 percent disabling under 
Diagnostic Code 5003-5260, but will also consider a separate 
rating for instability for the left knee under Diagnostic 
Code 5257 if the evidence confirms it.  

According to Diagnostic Code 5257, which rates "other" knee 
impairment, to include recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned with 
evidence of "slight" recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of "moderate" recurrent subluxation or lateral 
instability; and a "maximum" 30 percent rating will be 
assigned with evidence of severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2008), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

The evidence of record supports a separate 10 percent rating 
for instability of the left knee under Diagnostic Code 5257.  
38 C.F.R. § 4.7.  Specifically, VA treatment records dated 
from 2004 to 2008 document the Veteran's complaints that his 
left knee intermittently "locks up" on him.  See e.g., VA 
treatment records dated in August 2004 and December 2007 and 
January 2008.  In an April 2009 statement, the Veteran 
reiterated that his left knee gives out periodically.  VA 
treatment records reveal he was given a knee brace for the 
left knee.  A VA examination dated in January 2004 noted a 
positive McMurray's sign for the left knee.  A January 2009 
VA treatment record noted pain upon McMurray's testing.  VA 
MRIs of the left knee from 2005 to 2008 confirmed 
chondromalacia patella with effusion.  Overall, the Veteran 
has provided competent and credible statements regarding his 
symptoms of instability in the left knee.  Resolving any 
doubt in his favor, a separate higher 10 percent rating is 
warranted.  38 C.F.R. § 4.3.  

But upon review of the evidence, an even higher rating beyond 
10 percent is not warranted for left knee instability under 
Diagnostic Code 5257.  38 C.F.R. § 4.7.  In particular, 
the evidence of record does not reflect "moderate" or 
"severe" instability in the right or left knee, required 
for a higher 20 percent rating.  There is no evidence of 
dislocation or recurrent subluxation.  An April 2005 VA 
treatment record assessed no locking, stable varus and valgus 
testing, a negative McMurray's test, and a negative Lachman's 
test.  A June 2005 VA treatment record documented that the 
left knee was stable.  An August 2007 VA treatment record 
assessed no ligament laxity, a negative McMurray's test, and 
negative anterior and posterior drawer tests.  A January 2008 
VA treatment record also assessed no ligament laxity, a 
negative McMurray's test, and negative anterior and posterior 
drawer tests.  A January 2008 VA treatment record reflected 
negative anterior and posterior drawer tests and stable varus 
and valgus testing.  A May 2009 VA examiner documented stable 
varus and valgus testing, a negative posterior drawer test, 
and a good end point with Lachman's testing.  Consequently, 
there is in fact very little objective evidence of 
instability upon clinical evaluation.  In short, any signs 
of instability present in the left knee are more than 
adequately reflected in the 10 percent rating assigned 
because they are at most "slight" in degree.  38 C.F.R. § 
4.1.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether 
staged ratings are appropriate.  Since, however, the 
Veteran's symptoms of instability in the left knee have 
remained constant (at a 10 percent level) throughout the 
course of his pending appeal, a staged rating 
is unjustifiable for his left knee instability.  The separate 
10 percent rating for left knee instability under Diagnostic 
Code 5257 is effective from August 29, 2002 - the date his 
increased rating claim was received.    

In summary, the Board finds that the evidence supports a 
separate 10 percent disability rating, but no greater, for 
left knee instability under Diagnostic Code 5257.  38 C.F.R. 
§ 4.3.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, the rating criteria for bilateral knee 
disabilities reasonably describe the claimant's disability 
level and symptomatology, with consideration of factors of 
functional loss.  Thus, the Veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96. 
 
In any event, the Board finds no evidence that the Veteran's 
disabilities markedly interfere with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  Although the Veteran does have difficulty 
working because of his knees, he is still able to work as a 
diesel mechanic, with the exception of the time period during 
his left knee surgery (in February 2005) and his right knee 
surgery (in June 2009).  For these two time periods when the 
Veteran missed work for several weeks at a time, he received 
a 100 percent convalescent rating for his left and right 
knees pursuant to 38 C.F.R. § 4.30.  An extra-schedular 
rating for these periods of time would be a moot issue.  
Otherwise, outside of these time periods, there is 
insufficient evidence of marked interference with employment.  
Finally, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected disabilities, to suggest he 
is not adequately compensated for his disability by the 
regular Rating Schedule.  VAOPGCPREC 6-96.  His evaluation 
and treatment for his service-connected disorders on appeal 
has been primarily on an outpatient basis, with only two 
instances of inpatient treatment.





ORDER

Prior to June 2, 2009, a disability rating higher than 10 
percent for degenerative arthritis of the right knee is 
denied. 

A disability rating higher than 10 percent for retropatellar 
pain syndrome and degenerative arthritis of the left knee is 
denied. 

A separate 10 percent disability rating for instability of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


